Citation Nr: 1027610	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include a claim for service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection for an acquired psychiatric disorder, to include PTSD, 
may be granted.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1968 to December 
1969.  This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, in which the RO denied service 
connection for a depressive disorder, not otherwise specified, 
and denied service connection for PTSD.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court of 
Appeals for Veterans' claims held that, though a Veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed."  In essence, the Court found that a 
Veteran does not file a calm to receive benefits for a particular 
psychiatric diagnosis, such as PTSD, that is named on a claims 
form, but instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  Thus, the 
Veteran's claim on appeal may more accurately be described as a 
claim for a psychiatric disorder, to include PTSD.  

However, characterization of the claim as a claim for service 
connection for a psychiatric disorder requires that the Board 
address an awkward procedural complication.  The Veteran 
previously sought service connection for a psychiatric disorder, 
characterized as a claim for a "nervous condition," in 1988.  
That claim was denied in a 1989 rating decision.  However, when 
the Veteran sought service connection for PTSD and for a 
psychiatric disorder in 2007, the RO did not characterize the 
claim as a request to reopen a claim for service connection for a 
psychiatric disorder, but, rather characterized the Veteran's 
claim as a new claim for service connection for a depressive 
disorder and a new claim for service connection for PTSD.  
However, recharacterization of the Veteran's 2007 claim requires 
recognition that service connection for a psychiatric disorder 
has, in fact, been previously considered and denied.  Clemons 
offers no specific guidance as to whether the prior denial of 
service connection for a psychiatric disorder governs the 
recharacterized claim, even though the RO determined that the 
prior denial did not require reopening of the claim, where the RO 
interpreted the 2007 statement as a claim for service connection 
for two specific psychiatric disorders, and apparently determined 
that the prior denial of service connection for a psychiatric 
disorder generally did not apply to the two specific claims at 
issue.

Further delay might result if it is later determined that the 
1989 prior denial of service connection for a psychiatric 
disorder should have been considered when analyzing the Veteran's 
2007 claim for service connection for a psychiatric disorder, to 
include PTSD.  Therefore, to avoid any such delay, and to clarify 
the procedural status of the appeal, the Board addresses that 
issue, on the title page and in the decision below.  

The claim of entitlement to service connection for a psychiatric 
disorder, to include a claim for service connection for PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in February 1989, the RO denied 
service connection for a psychiatric disorder, on the basis that 
the only psychiatric disorder shown was an anxiety reaction, 
which was not shown to be a chronic disorder.  

2.  The Veteran's lay statements regarding chronic psychiatric 
symptoms following his service discharge must be considered 
credible for purposes of reopening the claim of entitlement to 
service connection for a psychiatric disorder, and, as such, 
those lay statements relate to an unestablished fact necessary to 
substantiate the claim of service connection.


CONCLUSION OF LAW

The additional evidence presented since the rating decision by 
the RO in 1989 is new and material, and the claim of service 
connection for a psychiatric disorder, to include a claim for 
service connection for PTSD, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
determination to reopen a claim for service connection for a 
psychiatric disorder is favorable to the Veteran's claim, to the 
extent that such a decision is required.  Therefore, no further 
discussion of the duty to assist the Veteran as to the claim to 
reopen is required.

Analysis of request to reopen

Because the Veteran did not submit a Notice of Disagreement (NOD) 
following the 1989 rating decision, the unfavorable determination 
became final, based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then the 
claim cannot be reopened, and is not subject to the Board's 
jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO 
has determined that new and material evidence has been presented, 
the Board must independently review the evidence to determine 
whether it has jurisdiction.  Id.

In this case, at the time of the final 1989 decision, the 
evidence of record did not include service treatment records, and 
those service treatment records have not been located at the 
present time, although the national personnel records center has 
indicated that the Veteran's service treatment records should not 
have been affected by the 1973 fire at that facility.  The only 
official records of the Veteran's service are his report of 
separation (DD Form 214) and personnel records (DA Form 20).  At 
the time of the 1989 rating decision, the only clinical record 
associated with the claims file was the report of a December 1971 
VA examination.  

Since that time, records have been obtained from the Social 
Security Administration (SSA) which reflect that the Veteran was 
granted SSA disability benefits, beginning in 2003, based on 
assignment of a diagnosis of a psychiatric disorder.  The Veteran 
has also submitted private treatment records which reflect that a 
private physician, LAE, MD, has assigned a diagnosis of PTSD.  In 
addition, the report of a December 2007 VA examination is 
associated with the claims file.  


The 2007 VA examination report reflects that the Veteran reports 
symptoms such as trouble sleeping and social withdrawal began in 
1971.  The Veteran contends that his stressors include seeing the 
death of a soldier and rocket and mortar attacks on the base at 
which he was stationed.  The November 2007 response from the U. 
S. Armed Services Center for Research of Unit Records (CURR), now 
known as the U.S. Army and Joint Services Records Research Center 
(JSRRC), confirms that the military base in Da Nang, where the 
Veteran's unit was apparently stationed, came under constant 
sniper and ambush harassment while the Veteran was stationed 
there.  

In any event, the Veteran's new factual allegations must be 
accepted as credible for purposes of determining whether to 
reopen the claim.  Justus, supra.  The evidence is material, that 
is, relevant and probative to an unestablished fact, whether the 
Veteran manifested psychiatric symptoms proximate to and 
chronically following his service discharge.  The evidence is 
also material to establish that the Veteran's base was subject to 
enemy harassment while the Veteran was stationed there.  

VA examination was obtained, but that VA examination report 
addresses only whether the Veteran met the criteria for a 
diagnosis of PTSD.  Although the examiner concluded that the 
Veteran did not meet the criteria for a diagnosis of PTSD, the 
examiner did not address whether the Veteran had a current 
diagnosis of a psychiatric disorder other than PTSD which could 
be attributed to the Veteran's service.  Further development of 
the claim is required, as discussed in the Remand, below, before 
the recharacterized claim, to include the reopened claim, may be 
addressed on the merits.


ORDER

New and material evidence having been received to reopen a claim 
of entitlement to service connection for a psychiatric disorder, 
that claim is reopened; the appeal is granted to this extent 
only.


REMAND

Further development of the medical evidence is required to obtain 
opinion addressing whether the Veteran has a current psychiatric 
disorder related to his active military service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).  An addendum opinion is 
necessary.  Unfortunately, a remand is required in this case to 
obtain such opinion.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make a request to the NPRC for the Veteran's 
complete service treatment (medical and clinical) 
records.  If his records cannot be located, and 
it is still thought that his treatment records 
were not affected by the 1973 fire, search for 
any separately-filed records, to include 
performance appraisals, records of judicial 
actions, hospitalization or mental health 
records, and any other records which would show 
what duties the Veteran actually performed.  If 
no records are located other than the personnel 
records (DA Form 20) already associated with the 
claims file, request that the service department 
search for records for the Veteran.  Document all 
efforts to associate these records with the 
claims folder.

2.  Advise the Veteran of the change in the law 
regarding substantiation of a claim for service 
connection for PTSD.  

3.  Afford the Veteran an opportunity to provide 
or identify any records, including alternative 
records, to substantiate his contention that he 
had psychiatric symptoms chronically and 
continuously proximate to his service.  

4.  Request that SSA provide any additional 
records completed since February 2003.

5.  Afford the Veteran VA examination.  The 
claims folder and a copy of this Remand, and the 
examiner must include a summary of the Veteran's 
stressors.  The examiner should review the 
available official records of the Veteran's 
service, any alternative records or clinical 
records proximate to his service, and the 
clinical records associated with the claims file.  
The examiner should address the following 

(a)What diagnosis or diagnoses may appropriately 
be assigned for the Veteran's psychiatric 
symptoms?

i).  Does the Veteran's disability meets the 
criteria for a diagnosis of PTSD.  If so, does 
the Veteran's claimed stressor relate to 
Veteran's fear of in-service hostile military or 
terrorist activity?  Is it at least as likely as 
not (50 percent or greater probability) that the 
Veteran incurred PTSD in service or as a result 
of service?  Please explain the etiologic 
relationship between the Veteran's service and 
the current diagnosis of PTSD.

ii).  If the Veteran meets the criteria for a 
diagnosis of a current psychiatric disorder other 
than PTSD, is it at least as likely as not (50 
percent or greater probability) that the Veteran 
incurred a current psychiatric disorder in 
service or as a result of service?  Please 
explain the etiologic relationship between the 
current psychiatric disorder and the Veteran's 
service.  If the Veteran did not incur a current 
psychiatric disorder in service, please explain 
the rationale for your conclusion.  

iii).  If the Veteran did not incur a current 
psychiatric disorder in service, please explain 
the rationale for your conclusion.  

If the examiner is unable to provide the 
requested opinion, then the claim should be 
reviewed by a panel (board) of two examiners, 
with, at a minimum, one Board-certified 
psychiatrist, if possible. 

If the examiner is unable to provide any 
requested opinion without resort to pure 
speculation, the examiner should state the reason 
why speculation would be required in this case 
(e.g., if the requested determination is beyond 
the scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.), and should identify the 
relevant testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

The medical basis for all opinions expressed 
should be discussed for the record. It would be 
helpful if the examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not." The 
term "at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

6.  Upon completion of all requested development, 
the claim on appeal should be readjudicated.  If 
any benefit sought on appeal remains denied, the 
Veteran and his representative, if he obtains 
one, should be provided with a supplemental 
statement of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


